Citation Nr: 0527301	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid personality disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.

The veteran submitted a petition to reopen his claim of 
entitlement to service connection for a personality disorder 
in October 2002.  In response, the RO contacted him by letter 
in December 2002.  That letter described the evidence and 
information necessary to establish service connection.  It 
does not provide him with information regarding the 
submission of new and material evidence to reopen his claim 
for service connection for a personality disorder.  The Board 
concludes that this letter does not constitute sufficient 
notice pertaining to the veteran's petition to reopen his 
claim for a personality disorder.

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that the RO's first treatment of this issue is in the 
February 2004 statement of the case.  There is no previous 
rating action addressing this issue.  In response to the 
February 2004 statement of the case, the veteran submitted 
his substantive appeal, wherein he argued that he developed a 
psychiatric disorder in service.  The Board construes this 
argument as a notice of disagreement with the RO's denial of 
service connection for an acquired psychiatric disorder.  
Therefore, a Statement of the Case regarding the issue of 
entitlement to service connection for an acquired psychiatric 
disorder must be issued to the veteran.  As such, this issue 
must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 
41 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the appellant should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, including new 
and material evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  

2.  The RO is to provide the veteran and 
his representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issue of 
entitlement to service connection for an 
acquired psychiatric disorder in 
accordance with 38 C.F.R. § 19.29, unless 
that matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of her Notice of Disagreement.  
See 38 C.F.R. § 19.26; see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b).

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


